Title: To James Madison from William Eaton, 4 October 1801 (Abstract)
From: Eaton, William
To: Madison, James


4 October 1801, “On board the Philada., road of Tunis.” Comments that although the U.S. squadron has not had all the success it seemed to promise, it has done much good by preventing “any of our citizens falling into chains” and showing the Tripolitans “a very flattering specimen of the harvest they may reap” in a war with the U.S. Tripolitan admiral and crew would certainly have been taken had they not been aided by the British. Suggests that the protection afforded Tripolitans at sea by British reinforces argument for attacking their capital. Reports that Tunis is quiet and notes not having heard from U.S. government since 20 May.
 

   Letterbook copy (CSmH). 1 p.

